Case 20-90040-LT   Filed 03/04/20   Entered 03/04/20 16:06:23   Doc 1   Pg. 1 of 11
Case 20-90040-LT   Filed 03/04/20   Entered 03/04/20 16:06:23   Doc 1   Pg. 2 of 11
Case 20-90040-LT   Filed 03/04/20   Entered 03/04/20 16:06:23   Doc 1   Pg. 3 of 11
Case 20-90040-LT   Filed 03/04/20   Entered 03/04/20 16:06:23   Doc 1   Pg. 4 of 11
Case 20-90040-LT   Filed 03/04/20   Entered 03/04/20 16:06:23   Doc 1   Pg. 5 of 11
Case 20-90040-LT   Filed 03/04/20   Entered 03/04/20 16:06:23   Doc 1   Pg. 6 of 11
Case 20-90040-LT   Filed 03/04/20   Entered 03/04/20 16:06:23   Doc 1   Pg. 7 of 11
Case 20-90040-LT   Filed 03/04/20   Entered 03/04/20 16:06:23   Doc 1   Pg. 8 of 11
Case 20-90040-LT   Filed 03/04/20   Entered 03/04/20 16:06:23   Doc 1 Pg. 9 of 11
                                                                   Exhibit 1 Page 7




                                                                   Exhibit 1 Page 7
Case 20-90040-LT   Filed 03/04/20   Entered 03/04/20 16:06:23   Doc 1 Pg. 10 of 11
                                                                   Exhibit 1 Page 8




                                                                   Exhibit 1 Page 8
Case 20-90040-LT   Filed 03/04/20   Entered 03/04/20 16:06:23   Doc 1 Pg. 11 of 11
                                                                   Exhibit 1 Page 9




                                                                   Exhibit 1 Page 9
